FILED
                             NOT FOR PUBLICATION                             JAN 02 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES G. REECE,                                 No. 12-15930

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02949-JAM-
                                                  DAD
  v.

ALVARO C. TRAQUINA,                               MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Charles G. Reece, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. §1983 action alleging that Traquina was

deliberately indifferent to his serious medical needs. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P.12(b)(6),

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and for an abuse of discretion

the denial of leave to amend, Gordon v. City of Oakland, 627 F.3d 1092, 1094-95

(9th Cir. 2010). We affirm in part, vacate in part, and remand.

      The district court properly dismissed, without leave to amend, Reece’s claim

that Traquina violated his constitutional rights by not ensuring that a nurse was

available to take blood pressure in a specific location in the prison on certain dates

in May and June 2010, because there is no allegation that Traquina was personally

involved in any alleged lack of availability of a nurse at a particular location, and

the complaint and attachments thereto showed that Reece was aware of and utilized

alternative locations in the prison for testing his blood pressure. See Jeffers v.

Gomez, 267 F.3d 895, 915 (9th Cir. 2001) (supervisory official may be liable under

§ 1983 only if he was personally involved in the constitutional deprivation, or if

there is “a sufficient causal connection between the supervisor’s wrongful conduct

and the constitutional violation”); see also Toguchi v. Chung, 391 F.3d 1051,

1057-58, 1060 (9th Cir. 2004) (deliberate indifference is a high legal standard;

mistakes, negligence or malpractice do not rise to an Eighth Amendment

violation).

      However, as to Reece’s claim that Traquina was responsible for an


                                           2                                     12-15930
institutional policy of failing to provide blood pressure screenings to inmates when

the prison was on lockdown, dismissal without leave to amend was premature

because it is not “absolutely clear” that the deficiencies of this claim could not be

cured by amendment. Weilberg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007).

Accordingly, we vacate the judgment as to Reece’s claim that Traquina was

responsible for a prison policy or practice of denying access to blood pressure

screenings during lockdowns, and remand for further proceedings.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                     12-15930